DISMISS; Opinion Filed June 1, 2015.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01444-CV

                     MARY HARP SHANKLES, Appellant
                                 V.
      J. DON GORDON, HYNDS & GORDON, P.C., DAVID N. MCNEES, Appellees

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-05746-E

                              MEMORANDUM OPINION
                           Before Justices Bridges, Brown, and Stoddart
                                   Opinion by Justice Stoddart
       Mary Harp Shankles appeals the trial court’s order granting the motions to dismiss filed

by appellees J. Don Gordon, Hynds & Gordon, P.C., and David N. McNees. We dismiss this

appeal for lack of jurisdiction.

       Shankles sued appellees for professional negligence, breach of fiduciary duty, and breach

of an implied covenant of good faith and fair dealing. Appellees filed motions to dismiss

Shankles’s claims for breach of fiduciary duty and breach of the implied duty of good faith and

fair dealing pursuant to chapter 27 of the civil practice and remedies code. See TEX. CIV. PRAC.

& REM. CODE ANN. §27.003(a). The trial court granted the motions and ordered that appellees

recover their costs, fees, and expenses “in amounts to be determined at a later date.” Neither the
motions to dismiss nor the trial court’s order granting the motions addressed Shankles’s claim for

professional negligence.

       Generally, courts of appeals have jurisdiction only over appeals from final judgments.

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A final judgment is one that

disposes of all pending parties and claims.       Id.     Appellate courts have jurisdiction over

interlocutory orders only when that authority is explicitly granted by statute. Tex. A & M Univ.

Sys. v. Koseoglu, 233 S.W.3d 835, 840 (Tex. 2007); Better Bus. Bureau of Metro. Dallas, Inc. v.

BH DFW, Inc., 402 S.W.3d 299, 306 (Tex. App—Dallas 2013, no pet.). Statutes authorizing

interlocutory appeals are strictly construed because they are narrow exceptions to the general

rule that interlocutory orders are not immediately appealable. CMH Homes v. Perez, 340 S.W.3d
444, 447 (Tex. 2011).

       Because the trial court’s order did not dispose of all pending parties and claims, no final

judgment has been entered in this case. Therefore, we only have jurisdiction over this appeal if

authorized by statute.

       Section 51.014(a)(12) of the civil practice and remedies code states a person may appeal

from an interlocutory order of a county court at law that “denies a motion to dismiss filed under

Section 27.003.” TEX. CIV. PRAC. & REM. CODE ANN. §51.014(a)(12). The statute does not

permit an interlocutory appeal of an order granting a motion to dismiss under section 27.003,

which the trial court’s order did in this case.         Consequently, the statute does not confer

jurisdiction upon this court.




                                               –2–
      We dismiss this appeal for lack of jurisdiction.




                                                    /Craig Stoddart/
                                                    CRAIG STODDART
                                                    JUSTICE

141444F.P05




                                              –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

MARY HARP SHANKLES, Appellant                        On Appeal from the County Court at Law
                                                     No. 5, Dallas County, Texas
No. 05-14-01444-CV         V.                        Trial Court Cause No. CC-13-05746-E.
                                                     Opinion delivered by Justice Stoddart.
J. DON GORDON, HYNDS & GORDON,                       Justices Bridges and Brown participating.
P.C., DAVID N. MCNEES, Appellees

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.

     It is ORDERED that appellees J. Don Gordon, Hynds & Gordon, P.C., and David N.
McNees recover their costs of this appeal from appellant Mary Harp Shankles.


Judgment entered this 1st day of June, 2015.




                                               –4–